Citation Nr: 0125601	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for schizophrenia, 
paranoid type.  


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from November 1971 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 RO decision that declined 
to reopen the veteran's claim for service connection for a 
psychiatric disorder-specifically, schizophrenia, paranoid 
type-on the basis that new and material evidence had not 
been presented.  The veteran submitted a notice of 
disagreement on August 6, 1999 and a statement of the case 
was issued on August 26, 1999.  Additional medical evidence 
was received by the RO and a supplemental statement of the 
case was issued on August 29, 1999.  The veteran perfected 
his appeal to the Board in October 1999.  

In July 2001, the veteran offered testimony at a hearing 
before the undersigned Member of the Board at the RO.  The 
transcript of that hearing is of record.  During the hearing, 
the veteran requested, and was granted, a 30-day abeyance for 
the submission of additional evidence to support the claim.  
In August 2001, the appellant, through his attorney, filed 
additional evidence with the RO (presumably, to be forwarded 
to the Board)-specifically, an August 2001 statement from 
the veteran's treating VA psychiatrist.  In the absence of a 
specific written waiver of RO jurisdiction over the evidence, 
the Board would normally remand issue to the RO for 
consideration of the new evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 
19.37, 20.1304(c) (2001)  Because, however, the Board finds 
that the evidence supports both the petition to reopen, and 
the merits of the claim for service connection (as explained 
below), the Board accepts such evidence for inclusion in the 
current record.  

Also during the Board hearing, the appellant raised a claim 
for nonservice-connected pension benefits.  As this claim has 
not been adjudicated by the RO, it is not properly before the 
Board and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In March 1986, the RO declined to reopen a claim for 
service connection for a psychiatric disorder, previously 
denied.  Although notified of the RO's denial in April 1986, 
the veteran did not appeal the denial.  

2.  New evidence received in support of the current petition 
to reopen the claim-specifically, the August 2001 statement 
from the veteran's treating psychiatrist-is so significant 
that it must be considered in order to fairly decide the 
merits of the underlying claim.

3.  While the veteran's service records indicate that he was 
discharged from service due to unsuitability (i.e., unable to 
comprehend written and/or oral instructions), the veteran was 
first diagnosed with acute paranoid schizophrenia in the 
first year of his discharge from active military service, and 
the veteran's VA treating psychiatrist has offered an opinion 
that he experienced his first episode of his current chronic 
paranoid schizophrenia at age 18 when he was enlisted in the 
service.  


CONCLUSIONS OF LAW

1.  The RO's March 1986 denial of the petition to reopen the 
claim for service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302. 20.1103 (2001).

2.  New and material evidence has been received to reopen the 
claim has been associated with the claims file.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  With resolution of all reasonable doubt in the 
appellant's favor, the criteria for service connection for 
schizophrenia, paranoid type, as incurred during active 
military service, are met.  38 U.S.C.A. §§  1110, 1131, 
5103(A), 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  

The record reflects that the veteran's claim for service 
connection for a psychiatric disorder previously was 
considered and denied.  In June 1977, the RO denied the 
veteran's original claim for service connection for a nervous 
condition (then diagnosed, as reflected in private medical 
records, as schizophrenia, paranoid type).  Although notified 
of the denial in July 1977, the veteran did not appeal it.  

In January 1986, the veteran filed a petition to reopen the 
claim for service connection.  However, in March 1986, the RO 
declined to reopen the claim on the basis that schizophrenia 
was not incurred in or aggravated by the appellant's short 
period of active service.  Although notified of the denial in 
April 1986, the veteran did not appeal it.  

The current appeal culminates from the RO's June 1999 denial 
of a May 1999 attempt to reopen the claim for service 
connection for a psychiatric disability.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on this 
issue.  If a notice of disagreement is not filed within one 
year of the date of mailing of the notification of the RO's 
denial of the appellant's claim, the denial is final and is 
not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In this case, the evidence that must be considered 
in determining whether there is a basis for reopening the 
claim for service connection for service connection for a 
psychiatric disorder, diagnosed as schizophrenia, paranoid 
type, is that added to the record since the RO's March 1986 
decision, the last disposition in which the claim was finally 
disallowed on any basis.  See Evans, 9 Vet. App. at 285.

As a preliminary matter, the Board points out that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, which, among 
other things, eliminates the well grounded claim requirement, 
and redefines VA's obligations with respect to notifying and 
assisting a claimant.  See Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  The 
Board finds that, in this case, sufficient notification and 
development action to render an equitable determination in 
this appeal has been accomplished.  This is particularly so 
in light of the favorable action below.

The Board also notes that pertinent regulations that 
implement the Act recently were promulgated.  However, the 
revised version of 38 C.F.R. § 3.156(a) is only applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  Hence, the Board will apply 
the version of 3.156(a) in effect at time of the RO's June 
1999 denial (culminating in the current appeal); that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.

When the RO initially denied the veteran's claim in June 
1977, the evidence then of record consisted of the veteran's 
service medical records, indicating that the veteran has been 
discharged from service because of unsuitability (unable to 
comprehend written and/or oral instructions); and private 
medical records, to include the report of a November to 
December 1992 hospitalization, reflecting a diagnosis of and 
treatment for acute paranoid schizophrenia.  

The additional evidence before the RO in March 1986 (i.e., in 
addition to that considered at the time of the RO's original 
June 1977 denial), consisted of private outpatient treatment 
reports reflecting treatment for schizophrenia from 1973 to 
1978, photocopies of police reports and a statement in 
support of the appellant's claim.  None of these records 
includes medical evidence or opinion that specifically relate 
the appellant's schizophrenia to service.

The evidence associated with the claims file since the RO's 
March 1986 decision includes private outpatient treatment 
reports dated from 1984 to 1987 and from 1995 to 1998; a VA 
examination report dated in December 1998; a VA outpatient 
treatment report dated in August 2000; the transcript of the 
appellant's July 2001 Board hearing; and a statement from the 
appellant's treating VA psychiatrist dated in August 2001.

The majority of the medical evidence associated with the 
claims file since the March 1996 denial merely confirms the 
veteran's continuing treatment for his paranoid 
schizophrenia; these records, while new, do not address the 
relationship, if any, between the paranoid schizophrenia 
first diagnosed in late 1972 and the veteran's brief period 
of military service.  The Board notes, however, that among 
the documents added to the record is new and material 
evidence to reopen the claim for service connection for the 
veteran's psychiatric disorder-specifically, the August 2001 
opinion from the veteran's treating VA psychiatrist which 
indicates a medical nexus between the appellant's service and 
his current schizophrenia.  The Board finds that this 
evidence is new, in that it was not previously before agency 
decision makers, and material, in that such evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  As this evidence 
clearly meets the criteria of 38 C.F.R. § 3.156(a), the Board 
finds that the requirements for reopening are met, and that 
the claim must be considered on the merits.

Considering the new and material evidence along with other 
evidence of record, and with application of the benefit-of-
the-doubt doctrine (see 38 U.S.C.A. § 5107(b); 38 CF.R. 
§ 3.102), the Board also concludes that that the criteria for 
a grant of service connection for schizophrenia, paranoid 
type are met.  

As indicated above, the veteran's service medical records 
reflect that the veteran was discharged, after a mere two 
months of service, for unsuitability (i.e., the inability to 
comprehend written and oral instructions), and that these 
records are negative for any complaints, findings, or 
diagnosis of schizophrenia or any other psychiatric 
disability.  Although the veteran received a diagnosis of 
acute paranoid schizophrenia with the same year as his 
discharge from active service, as the RO correctly noted in 
the June 1977 denial, with less than 90 days of service, he 
is not entitled to the legal presumption that such condition 
was incurred in service.  See 38 U.S.C.A. §§ 1110, 1112, 
1113, 1137; 38 C.F.R. 3.307, 3.309.  Nonetheless, the August 
2001 statement from the veteran's treating physician provides 
a medical nexus between the disorder diagnosed within the 
first post-service year (and currently), and the veteran's 
service.  While the psychiatrist did not explicitly address 
the in-service finding of "unsuitability," or specify that 
his opinion was based upon a review of the veteran's 
documented medical history, to include his service records 
(as opposed to the veteran's reported history, alone), as a 
VA physician, the psychiatrist had access to the veteran's 
pertinent medical records, and, presumably, considered them 
before rendering the opinion provided.  In any event, the 
Board notes that the examiner's opinion is not inconsistent 
with the veteran's documented medical history, to include the 
diagnosis of paranoid schizophrenia the same year the veteran 
was discharged from service.  Significantly more, and 
notwithstanding the stated reason for the veteran's discharge 
from service, there is no specific medical opinion to 
directly contradict the VA psychiatrist's suggestion that the 
problems present in service were actually indicia of his 
later-diagnosed psychiatric disorder.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b).  Under the 
circumstances of this case, and giving the appellant the 
benefit of every doubt, the Board concludes that criteria for 
a grant of service connection for schizophrenia, paranoid 
type, are met.  



ORDER

Service connection for schizophrenia, paranoid type, is 
granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

